Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.4 SECOND SUPPLEMENTAL INDENTURE BETWEEN THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. AND WILMINGTON TRUST COMPANY Dated as of December 18, 2007 6.75% CONVERTIBLE SENIOR NOTES DUE 2012 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Definitions of Terms 1 Section 1.2 Other Definitions 6 Section 1.3 Section References 6 ARTICLE II THE NOTES Section 2.1 Designation of Notes and Establishment of Form 7 Section 2.2 Issue Price 7 Section 2.3 Ranking 7 Section 2.4 Amount 7 Section 2.5 Stated Maturity 7 Section 2.6 Form, Denomination and Currency 7 Section 2.7 Designation of Depositary 7 Section 2.8 No Sinking Fund 8 Section 2.9 Exchange and Registration on Transfer 8 Section 2.10 Conversion Agent 8 ARTICLE III PAYMENT OF INTEREST Section 3.1 Payment of Interest 8 Section 3.2 Additional Amounts 10 Section 3.3 Defaulted Interest 10 ARTICLE IV REDEMPTION AND REPURCHASES Section 4.1 Redemption 10 Section 4.2 Repurchase of Notes at Option of the Holder Upon a Fundamental Change 12 Section 4.3 Effect of Fundamental Change Repurchase Notice 14 Section 4.4 Deposit of Fundamental Change Repurchase Price 15 Section 4.5 Notes Repurchased in Part 15 Section 4.6 Covenant to Comply with Securities Laws Upon Repurchase of Notes 15 Section 4.7 Repayment to the Company 16 i ARTICLE V CONVERSIONS Section 5.1 Conversion Rights 16 Section 5.2 Conversion Consideration 18 Section 5.3 Conversion Procedures 20 Section 5.4 Taxes on Conversions 21 Section 5.5 Company to Provide Stock 21 Section 5.6 Adjustment for Change in Capital Stock 22 Section 5.7 Adjustment for Rights Issue 22 Section 5.8 Adjustment for Other Distributions 23 Section 5.9 Adjustment for Cash Dividends 25 Section 5.10 Adjustment for Company Tender Offer 25 Section 5.11 Additional Adjustments 26 Section 5.12 When No Adjustment Required 27 Section 5.13 De Minimis Impact on Conversion Rate 27 Section 5.14 Notice of Adjustment 28 Section 5.15 Company Determination Final 28 Section 5.16 Trustees Adjustment Disclaimer 28 Section 5.17 Successive Adjustments 28 Section 5.18 Limitation on Adjustments 28 Section 5.19 Reserved 28 Section 5.20 Adjustment to Conversion Rate Upon Certain Fundamental Change Transactions 28 ARTICLE VI PARTICULAR COVENANTS OF THE COMPANY Section 6.1 Merger, Consolidation and Sale of Assets 30 Section 6.2 Reports 31 Section 6.3 Further Instruments and Acts 31 ARTICLE VII EVENTS OF DEFAULT Section 7.1 Applicability of Article 31 Section 7.2 Events of Default 31 Section 7.3 Acceleration 33 Section 7.4 Other Remedies 33 Section 7.5 Waiver of Past Defaults 33 Section 7.6 Control by Majority 34 Section 7.7 Limitation on Suits 34 Section 7.8 Rights of Holders to Receive Payment 34 Section 7.9 Collection Suit by Trustee 34 Section 7.10 Trustee May File Proofs of Claim 34 Section 7.11 Priorities 35 Section 7.12 Undertaking for Costs 35 Section 7.13 Waiver of Stay or Extension Laws 35 Section 7.14 Remedies Cumulative 36 ii ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE Section 8.1 Applicability of Article 36 Section 8.2 Discharge of Liability on Notes 36 Section 8.3 Application of Trust Money 37 Section 8.4 Repayment to Company 37 Section 8.5 Reinstatement 37 Section 8.6 Defeasance 37 ARTICLE IX AMENDMENTS Section 9.1 Applicability of Article 37 Section 9.2 Amendment Without Consent of Holders 37 Section 9.3 Amendment With Consent of Holders 38 Section 9.4 Compliance with Trust Indenture Act 39 Section 9.5 Revocation and Effect of Consents, Waivers and Actions 39 Section 9.6 Notation on or Exchange of Notes 39 Section 9.7 Trustee to Sign Supplemental Indentures 39 Section 9.8 Effect of Supplemental Indentures 40 ARTICLE X MISCELLANEOUS Section 10.1 Ratification of Indenture 40 Section 10.2 Calculations 40 Section 10.3 No Personal Liability of Directors, Officers, Employees and Stockholders 40 Section 10.4 Legal Holidays 41 Section 10.5 Governing Law 41 Section 10.6 Severability 41 Section 10.7 Counterparts 41 Section 10.8 No Stockholder Rights 41 Annex A: Form of Global Note iii SECOND SUPPLEMENTAL INDENTURE, dated as of December 18, 2007 (this  Second Supplemental Indenture ), between THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation (the  Company ) and WILMINGTON TRUST COMPANY, as Trustee (the  Trustee ), supplementing the Indenture, dated as of December 18, 2007, between the Company and the Trustee (the  Base Indenture ). RECITALS WHEREAS, the Base Indenture provides for the issuance of unsecured debentures, notes, bonds or other evidences of indebtedness (the  Securities , as defined in the Base Indenture) in an unlimited aggregate principal amount to be issued from time to time in one or more series; WHEREAS, Section 14.1(m) of the Base Indenture provides that the Company and the Trustee may at any time and from time to time enter into one or more indentures supplemental thereto, in form satisfactory to the Trustee, to establish the form and terms of Securities of any series as permitted by Section 3.1 thereof; WHEREAS, for its lawful corporate purposes, the Company has duly authorized the issuance of 6.75% Convertible Senior Notes due 2012 (the  Notes ), in an aggregate principal amount of $255,000,000; WHEREAS, the Company proposes by this Second Supplemental Indenture to supplement and amend in certain respects the Base Indenture insofar as it will apply only to the Notes (and not to any other series of Securities) to provide for the form, terms and other provisions of the Notes as a separate series of Securities to be issued under the Indenture; WHEREAS, all acts and things necessary to make the Notes, when executed by the Company and authenticated and delivered by the Trustee, the valid, binding and legal obligations of the Company, and to constitute this Second Supplemental Indenture a valid agreement according to its terms, have been done and performed, and the execution of this Second Supplemental Indenture and the issuance hereunder of the Notes have in all respects been duly authorized. NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH: In consideration of the premises provided for herein, the Company and the Trustee mutually covenant and agree for the equal and proportionate benefit of all Holders of the Notes as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions of Terms . All capitalized terms contained in this Second Supplemental Indenture shall, except as specifically provided for herein and except as the context may otherwise require, have the meanings given to such terms in the Base Indenture. In the event of any inconsistency between the Base Indenture and the Second Supplemental Indenture, this Second Supplemental Indenture shall govern. Unless the context otherwise requires, the following terms shall have the following meanings:  Additional Amounts  has the meaning set forth in Section 3.2 herein. 1  Additional Shares  has the meaning set forth in Section 5.20 herein.  Adjustment Event  means any event set forth in Article V hereof that requires an adjustment to the Conversion Rate.  American Depositary Shares  means U.S. Dollar denominated forms of equity ownership held in deposit in a custodian bank and evidenced by physical certificates of ownership (American Depositary Receipts) issued by a U.S. bank.  Applicable Procedures  means, with respect to any conversion, transfer or exchange of beneficial ownership interests in a Global Security, the rules and procedures of the Depositary, to the extent applicable to such transfer or exchange.  Bankruptcy Law  means Title 11, United States Code, or any similar Federal, state or non-U.S. law for the relief of debtors.  Base Indenture  has the meaning set forth in the preamble hereto.  Board of Directors  means the Board of Directors of the Company or, other than in the case of the definitions of Continuing Director and Fundamental Change, any other committee of that board of directors duly authorized to act on behalf of that board of directors.  Business Day  means any day, other than a Saturday or Sunday, that is neither a Legal Holiday nor a day on which commercial banks are authorized or required by law, regulation or executive order to close in New York City.  Capital Stock  for any entity means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) stock issued by that entity.  cash  has the meaning set forth in Section 4.2 herein.  Certificated Securities  means securities that are in registered definitive form.  Closing Sale Price  of the Common Stock on any date means the closing sale price per share (or, if no closing sale price is reported, the average of the bid and asked prices or, if more than one in either case, the average of the average bid and the average asked prices) on such date as reported by The New York Stock Exchange or, if the shares of Common Stock are not reported by The New York Stock Exchange, in composite transactions for the principal U.S. national or regional securities exchange (including The Nasdaq Stock Market) on which the Common Stock is traded. If the Common Stock is not listed for trading on a U.S. national or regional securities exchange on the relevant date, the Closing Sale Price will be the last quoted bid price for the Common Stock in the over-the-counter market on the relevant date as reported by the Pink Sheets LLC or similar organization. If the Common Stock is not so quoted, the Closing Sale Price will be the average of the mid-point of the last bid and asked prices for the Common Stock on the relevant date from each of at least three independent nationally recognized investment banking firms selected by the Company for this purpose.  Common Stock  means the shares of common stock, $1.00 par value per share, of the Company.  Company  has the meaning set forth in the preamble hereto. 2  Consequences of Merger Section  means Sections 5.11(d) and 5.20.  Consequences of Tender Offer Section  means Section 5.10.  Continuing Director  means a director who either was a member of the Companys Board of Directors on the date hereof or who becomes a member of the Companys Board of Directors subsequent to the date hereof and whose appointment, election or nomination for election by the Companys shareholders is duly approved by a majority of the Continuing Directors on the Companys Board of Directors at the time of such approval, either by specific vote or by approval of the proxy statement issued by the Company on behalf of the Board of Directors in which such individual is named as nominee for director.  Conversion Agent  means an office or agency where Notes may be presented for conversion.  Conversion Obligation  means the obligation of the Company to deliver shares of Common Stock, cash or a combination of cash and/or shares of Common Stock pursuant to Article V hereof upon conversion of the Notes.  Conversion Rate Adjustment Section  means Sections 5.11(a) and 5.11(b).  Conversion Reference Period  has the same meaning as the definition of Cash Settlement Averaging Period.  Custodian  means any receiver, trustee, assignee, liquidator, custodian or similar official under any Bankruptcy Law.  Default  means any event which is or after notice or lapse of time or both would become an Event of Default.  Default Events  has the same meaning as the definition of Events of Default.  Dilution Adjustment Sections  means Sections 5.6, 5.7, 5.8, 5.9, 5.10, 5.11(c) and 5.11(d).  DTC  means The Depository Trust Company.  Ex-Dividend Date  means the first date upon which a sale of the Common Stock does not automatically transfer the right to receive the relevant distribution from the seller of the Common Stock to its buyer.  Second Supplemental Indenture  has the meaning set forth in the preamble hereto.  Fundamental Change  means the occurrence of any of the following events after the date hereof: (i) a person or group (each within the meaning of Section 13(d)(3) of the Exchange Act), other than a Permitted Holder, has become the direct or indirect beneficial owner, as defined in Rule 13d-3 under the Exchange Act, of shares of Common Stock representing more than 50% of the total voting power in the aggregate of classes of the Companys Capital Stock entitled to vote generally in the election of directors, other than a transaction covered under (iii)(A) below where no person or group other than a Permitted Holder becomes the direct or indirect beneficial owner of the Companys Common Stock representing more than 50% of the total voting power of the Companys Capital Stock entitled to vote 3 generally in the election of directors of the ultimate parent company of the continuing, surviving or successor company; or (ii) the first day on which a majority of the members of the Companys Board of Directors does not consist of Continuing Directors; or (iii) a consolidation, merger or binding share exchange, or any conveyance, transfer, sale, lease or other disposition of all or substantially all of the Company's assets to another Person, other than: (A) any transaction pursuant to which holders of the Companys Capital Stock immediately prior to the transaction have the entitlement to exercise, directly or indirectly, 50% or more of the total voting power of all shares of Capital Stock entitled to vote generally in elections of directors of the continuing or surviving or successor Person immediately after giving effect to such transaction, so long as the continuing or surviving or successor Person is a publicly reporting company whose common stock trades on a U.S. national or regional securities exchange (including The Nasdaq Stock Market) and the Notes are convertible into such publicly traded common stock of such entity; or (B) any consolidation, merger, share exchange, conveyance, transfer, sale, lease or other disposition of assets or similar transaction solely for the purpose of changing the Companys jurisdiction of incorporation and resulting in a reclassification, conversion or exchange of outstanding Common Stock, if at all, solely into common stock, ordinary shares, American Depositary Shares or depositary receipts or other certificates representing common equity interests of the surviving entity or a direct or indirect parent of the surviving corporation; or (C) any consolidation or merger with or into any of the Companys Subsidiaries, so long as such merger or consolidation is not part of a plan or a series of transactions designed to or having the effect of merging or consolidating with any Person that is not a Subsidiary of the Company in a transaction that would otherwise be deemed a Fundamental Change by reason of this clause (iii); or (iv) a Termination of Trading; or (v) if less than 25% of the outstanding shares of Common Stock of the Company is beneficially owned by Persons other than a Permitted Holder.  Fundamental Change Effective Date  has the meaning set forth in Section 5.20.  Fundamental Change Notice  has the meaning set forth in Section 4.2(b).  Fundamental Change Notice Date  has the meaning set forth in Section 4.2(b).  Fundamental Change Repurchase Date  has the meaning set forth in Section 4.2(a).  Fundamental Change Repurchase Notice  has the meaning set forth in Section 4.2(c).  Fundamental Change Repurchase Price  has the meaning set forth in Section 4.2(a). 4  Holder  or  Holders  means a Person or Persons in whose name a Note is registered on the Registrar's books.  Indenture  means, collectively, the Base Indenture and the Second Supplemental Indenture as the same may be amended or supplemented from time to time pursuant to the terms of the Second Supplemental Indenture, including the provisions of the Trust Indenture Act that are automatically deemed to be a part of this Indenture by operation of the Trust Indenture Act.  Interest Payment Date  means June 15 and December 15 of each year, commencing June 15, 2008.  Issuer Redemption Period  means the period beginning on December 15, 2010 through and including the Stated Maturity.  Listed Common Equity  has the meaning set forth in Section 5.20 herein.  Market Disruption Event  means the occurrence or existence for more than one half-hour period in the aggregate on any scheduled Trading Day for the Companys Common Stock of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by The New York Stock Exchange or otherwise) in the Companys Common Stock or in any options, contracts or future contracts relating to the Companys Common Stock, and such suspension or limitation occurs or exists at any time before 1:00 p.m. (New York City time) on such day.  Notes  has the meaning set forth in the recitals hereto and in Section 2.1.  Notes Custodian  means the Trustee, as custodian with respect to the Notes in global form, or any successor thereto.  Permitted Holder  means (1) Tengelmann Warenhandelsgesellschaft, a partnership organized under the laws of Germany ( Tengelmann ), (2) each Affiliate of Tengelmann, (3) each partner of Tengelmann and the respective members of their immediate families and (4) any trust, corporation, partnership or other entity, the beneficiaries, stockholders, partners, owners or Persons beneficially holding a majority or more controlling interest of which consist of any one or more of the Persons described in the preceding clauses (1), (2) and (3).  Prospectus Supplement  means the Prospectus Supplement dated December 12, 2007 relating to the Notes.  Record Date  means, with respect to each Interest Payment Date, the June 1 or December 1, as the case may be, next preceding such Interest Payment Date.  SEC  means the Securities and Exchange Commission.  Securities  has the meaning set forth in the recitals hereto.  Significant Subsidiary  means any Subsidiary that would be a significant subsidiary of the Company within the meaning of Rule 1-02 of Regulation S-X promulgated by the SEC.  Spin-Off  has the meaning set forth in Section 5.8.  Tengelmann  has the meaning set forth in the definition of Permitted Holder. 5  Termination of Trading  means the Common Stock (or other common stock into which the Notes are then convertible) is not listed for trading on a U.S. national or regional securities exchange (including The Nasdaq Stock Market).  Trading Day  means any day on which (i) there is no Market Disruption Event and (ii) The New York Stock Exchange or, if the Companys Common Stock is not listed on The New York Stock Exchange, the principal U.S. national securities exchange (including The Nasdaq Stock Market) on which the Common Stock is listed, admitted for trading or quoted, is open for trading or, if the Common Stock is not so listed, admitted for trading or quoted, any Business Day; provided, however, that a Trading Day only includes those days that have a scheduled closing time of 4:00 p.m. (New York City time) or the then-standard closing time for regular trading on the relevant exchange or trading system.  Trading Price  of the Notes on any date of determination means the average of the secondary market bid quotations per Note obtained by the Trustee for $1,000,000 aggregate principal amount of the Notes at approximately 3:30 p.m. (New York City time), on such determination date from two independent nationally recognized securities dealers selected by the Company, provided that if only one such bid can reasonably be obtained by the Trustee (in the reasonable judgment of the Company), such bid shall be used; provided further that if no bids are received, then for purposes of determining whether the condition set forth in Section 5.1(a)(ii) is satisfied, the Trading Price per $1,000 principal amount of Notes will be deemed to be less than 98% of the product of the Closing Sale Price of the Common Stock and the Conversion Rate of the Notes on such date.  Trustee  has the meaning set forth in the preamble hereto and includes any successor trustee appointed in accordance with the Indenture.  Underwriters  means Banc of America Securities LLC and Lehman Brothers Inc.  Underwriting Agreement  means the underwriting agreement, dated as of December 12, 2007, among the Company, the Underwriters and Friedman, Billings, Ramsey & Co., Inc. Section 1.2 Other Definitions . Term Defined in Section Cash Settlement Averaging Period Conversion Date 5.3 (a) Conversion Price (a) Conversion Rate (a) Conversion Value Daily Conversion Value Daily Share Amount Event of Default Legal Holiday Redemption Price 4.1 (a) Share Price 5.20 Specified Cash Amount 5.2 (d) Stated Maturity Volume Weighted Average Price Section 1.3 Section References . Section references contained in this Second Supplemental Indenture are to sections in this Second Supplemental Indenture unless the context requires otherwise. 6 ARTICLE II THE NOTES Section 2.1 Designation of Notes and Establishment of Form . There shall be a series of Securities designated 6.75% Convertible Senior Notes due 2012 of the Company (referred to herein as the  Notes ). The form thereof shall be substantially as set forth in Annex A hereto, which is incorporated into and shall be deemed a part of this Second Supplemental Indenture, with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by the Indenture, and may have such letters, numbers or other marks of identification and such legends or endorsements placed thereon as may be required to comply with the rules of any securities exchange or as may, consistently herewith, be determined by the officers of the Company executing such Notes, as evidenced by their execution of the Notes. Section 2.2 Issue Price . The Notes shall be issued to the Underwriters pursuant to the Underwriting Agreement at the price set forth in the Underwriting Agreement. Section 2.3 Ranking . The Notes shall constitute senior, unsecured obligations of the Company and rank equal in right of payment to all of the Companys existing and future unsecured and unsubordinated indebtedness. Article XV of the Base Indenture shall not apply to the Notes. Section 2.4 Amount . The Trustee shall authenticate and deliver Notes for original issue in an aggregate principal amount of $255,000,000 upon a Company Order for the authentication and delivery of Notes, without any further action by the Company, subject to Section 3.3 of the Base Indenture. No other Notes may be issued pursuant to this Second Supplemental Indenture other than pursuant to Sections 3.6, 3.7 and 4.6 of the Base Indenture. Section 2.5 Stated Maturity . The date on which the principal of the Notes is due and payable, unless earlier converted, accelerated, redeemed or repurchased pursuant to the Indenture, shall be December 15, 2012 (the  Stated Maturity ). On the Stated Maturity, each Holder shall be entitled to receive on such date $1,000 in cash for each $1,000 principal amount per Note, together with accrued and unpaid interest to, but not including, the Stated Maturity. Section 2.6 Form, Denomination and Currency . The Notes shall be Registered Securities and shall initially be issued in global form as Global Securities (substantially in the form of Annex A hereto). Each Global Security shall represent such aggregate principal amount of Outstanding Notes as shall be specified therein and the aggregate principal amount of Outstanding Notes represented thereby may from time to time be reduced or increased, as appropriate, to reflect exchanges, redemptions, purchases or conversions of such Notes. Each Note shall be in the denomination of $1,000 or any integral multiple thereof; provided, however, that Notes may from time to time be issuable in denominations of less than $1,000 if, and solely to the extent that, reliance on this proviso is necessary to accommodate book-entry positions that have been created in denominations of less than $1,000 by the Depositary. All obligations of the Company in respect of principal, interest or any other amount owing upon the Notes shall be payable in U.S. Dollars. Section 2.7 Designation of Depositary . Initially, the Depositary for the Notes will be The Depository Trust Company. The Notes, in the form of Global Securities, will be registered in the name of the Depositary or its nominee, Cede & Co., and delivered by the Trustee to the Depositary or a custodian appointed by the Depositary for crediting to the accounts of its participants. The transfer and exchange of beneficial interests in any such Global Security shall be effected through the Depositary in accordance with this Indenture and the Applicable Procedures. 7 Section 2.8 No Sinking Fund . There shall be no sinking fund for the retirement of the Notes. Article V of the Base Indenture shall not apply to the Notes. Section 2.9 Exchange and Registration on Transfer . Notwithstanding Section 3.6 of the Base Indenture, (a) all Notes presented or surrendered for repurchase or conversion shall (if so required by the Company or the Registrar) be duly endorsed, or be accompanied by a written instrument or instruments of transfer in form satisfactory to the Company, and the Notes shall be duly executed by the Holder thereof or his attorney duly authorized in writing and (b) neither the Company nor the Trustee nor any Registrar shall be required to exchange, issue or register the transfer of (1) any Notes or portions thereof surrendered for conversion pursuant to this Second Supplemental Indenture or (2) any Notes or portions thereof tendered for repurchase (and not withdrawn) pursuant to this Second Supplemental Indenture. Section 2.10 Conversion Agent . (a) In addition to Section 3.5 of the Base Indenture, the Company shall maintain an office or agency where Notes may be presented for conversion. The Company designates the Corporate Trust Office of the Trustee as its office where Notes may be surrendered for conversion. (b) The Company may at any time and from time to time vary or terminate the appointment of any such office or appoint any additional offices for any or all purposes, provided, however, that until all of the Notes have been delivered to the Trustee for cancellation, or moneys sufficient to pay the principal of and premium, if any, and interest on the Notes have been made available for payment and either paid or returned to the Company pursuant to the provisions of Article VIII hereof, the Company shall maintain an office or agency where Notes may be surrendered for conversion. The Company shall give prompt written notice to the Trustee, and notice to the Holders, of the appointment or termination of any such agents and of the location and any change in the location of any such office or agency. (c) The Company may also from time to time designate one or more Conversion Agents and from time to time rescind such designations. The Company shall give prompt written notice to the Trustee of any such designation or rescission and of any change in the name or address of such Conversion Agent. The rights, privileges, protections, immunities and benefits given to the Trustee under the Base Indenture and this Second Supplemental Indenture including, without limitation, its right to be indemnified, are extended to, and shall be enforceable by, the Trustee in each of its capacities hereunder, and each Conversion Agent or other agent acting hereunder. ARTICLE III PAYMENT OF INTEREST Section 3.1 Payment of Interest . (a) The Company shall pay interest on the Notes at a rate of 6.75% per annum, payable semi-annually in arrears on June 15 and December 15 of each year, commencing on June 15, 2008. For so long as the Notes are held in book-entry only form, interest on a Note shall be paid to the Holder of such Note at the close of business on June 1 and December 1, as the case may be, before the Interest Payment Date. In the event that the Notes do not remain in book-entry only form or are not in the form of a Global Security, the Company will have the right to select record dates, which will be at least one Business Day before an Interest Payment Date. Interest shall be computed on the basis of a 360-day year comprised of twelve 30-day months and will accrue from December 18, 2007 or from the most recent date to which interest has been paid or duly provided for. In the event of the maturity, conversion, redemption or 8 repurchase of a Note by the Company at the option of the Holder, interest shall cease to accrue on such Note. With respect to Global Securities, principal and interest shall be paid to the Depositary in immediately available funds. With respect to any certificated Notes, principal and interest will be payable at the Companys office or agency maintained for such purpose, which initially shall be the Corporate Trust Office of the Trustee. (b) If any Interest Payment Date, Stated Maturity, Redemption Date or Fundamental Change Repurchase Date falls on a day that is not a Business Day, then the required payment shall be made on the next succeeding Business Day with the same force and effect as if made on the date that the payment was due, and no additional interest shall accrue on that payment for the period from and after the Interest Payment Date, Stated Maturity, Redemption Date or Fundamental Change Repurchase Date, as the case may be, to such next succeeding Business Day. (c) Upon conversion of a Note, a Holder shall not receive any cash payment of interest unless, as described in Section 3.1(d), such conversion occurs after the close of business on a Record Date and prior to the opening of business on the Interest Payment Date to which that Record Date relates. If the Company delivers Common Stock upon surrender of a Note for conversion, the Company will not issue fractional shares of Common Stock. Instead, the Company will pay cash in lieu of fractional shares based on the Closing Sale Price of the Common Stock on the Trading Day immediately prior to the Conversion Date. The Companys delivery to a Holder of the full amount of cash and shares, if any, of Common Stock into which the Note is convertible, together with any cash payment for any factional share, shall be deemed to satisfy its obligation to pay the principal amount of such Note and accrued but unpaid interest to but excluding the Conversion Date. As a result, accrued but unpaid interest up to but excluding the Conversion Date will be deemed to be paid in full rather than cancelled, extinguished or forfeited. (d) Notwithstanding Section 3.1(c), if Notes are surrendered for conversion by a Holder after the close of business on any Record Date but prior to the opening of business on the Interest Payment Date to which such Record Date relates, Holders of such Notes at the close of business on the Record Date shall receive funds in an amount equal to the interest payable on the Notes on the corresponding Interest Payment Date notwithstanding the conversion. Such Notes, upon surrender for conversion, must be accompanied by funds in an amount equal to the interest payable on the Notes so converted on the corresponding Interest Payment Date. However, no such payment shall be made: (i) in connection with any conversion following the regular Record Date immediately preceding the Stated Maturity; (ii) if the Company has specified a Redemption Date that is after a Record Date and on or prior to the corresponding Interest Payment Date; (iii) if the Company has specified a Fundamental Change Repurchase Date that is after a Record Date and on or prior to the corresponding Interest Payment Date; or (iv) to the extent of any overdue interest if overdue interest exists at the time of conversion with respect to such Note. (e) The Company shall pay interest (i) on any Global Securities by wire transfer of immediately available funds to the account of the Depositary or its nominee, (ii) on any Notes in certificated form having a principal amount of less than $2,000,000, by check mailed to the address of the Person entitled thereto as it appears in the Register, provided, however, that at maturity interest will be payable at the office of the Company maintained by the Company for such purposes, which shall initially 9 be the Corporate Trust Office of the Trustee and (iii) on any Notes in certificated form having a principal amount of $2,000,000 or more, by wire transfer in immediately available funds at the election of the Holder of such Notes to an account specified by such Holder to the Trustee at least five Business Days prior to the relevant Interest Payment Date or by check if no such election is made, provided, however, that on the Stated Maturity, interest will be payable at the office of the Company maintained by the Company for such purposes, which shall initially be the Corporate Trust Office of the Trustee. Section 3.2 Additional Amounts . Notwithstanding the provisions described in Article VII hereof, the sole remedy under this Indenture and any Note for an Event of Default relating to the failure to comply with the Companys obligations under Section 6.2 of this Second Supplemental Indenture, and for any failure to comply with the requirements of Section 314(a)(1) of the Trust Indenture Act, shall, for the 365 days after the occurrence of such an Event of Default, consist exclusively of the right to receive additional interest on the Notes at an annual rate equal to (i) 0.25% of the aggregate principal amount of the Notes for the first 180 days after the occurrence of such an Event of Default and (ii) 0.50% of the aggregate principal amount of the Notes from the 181st day to the 365th day after the occurrence of such an Event of Default (in each case,  Additional Amounts ). Any such Additional Amounts shall be payable in the same manner and on the same dates as the stated interest payable on the Notes. The Additional Amounts shall accrue on all Outstanding Notes from and including the date on which such an Event of Default first occurs to, but not including, the 366th day thereafter (or, if applicable, the earlier date on which such Event of Default is cured or waived). If such Event of Default is continuing on the 366th day after such Event of Default first occurs, the Notes shall be subject to acceleration as provided in Section 7.3. The provisions of this Section 3.2 shall not affect the rights of Holders of Notes in the event of the occurrence of any other Events of Default. All references to interest in this Indenture shall be deemed to include any Additional Amounts then due in accordance with this Section 3.2. Section 3.3 Defaulted Interest . Notwithstanding Section 3.8(b) of the Base Indenture, if the Company defaults in a payment of interest on the Notes, the Company shall pay the defaulted interest (plus interest on such defaulted interest at the rate of 1% per annum above the then applicable interest rate from the required payment date to the extent lawful) in any lawful manner. The Company may pay the defaulted interest to the Persons who are Holders of Notes on a subsequent special record date. The Company shall fix or cause to be fixed any such special record date and payment date to the reasonable satisfaction of the Trustee and shall promptly deliver or cause to be delivered to each Holder of Notes a notice that states the special record date, the payment date and the amount of defaulted interest to be paid. ARTICLE IV REDEMPTION AND REPURCHASES Section 4.1 Redemption . (a) The Notes will not be subject to redemption prior to December 15, 2010. On or after December 15, 2010, the Company shall have the right to redeem the Notes in whole or in part, at any time or from time to time, for a cash redemption price equal to the percentage specified in the table below of the principal amount of the Notes to be redeemed, plus any accrued and unpaid interest thereon up to, but not including, the Redemption Date (the  Redemption Price ). If the Redemption Date is on a date that is after a Record Date and on or prior to the corresponding Interest Payment Date, the Company shall pay the related interest to the person to whom principal is payable. 12-Month Period Commencing Redemption Price December 15, 2010 % December 15, 2011 to maturity % 10 (b) If fewer than all Outstanding Notes are to be redeemed, the Trustee shall, upon receipt of a Company Order, select the Notes to be redeemed by lot, on a pro rata basis or by another method that complies with applicable legal and securities exchange requirements, if any, and that the Trustee considers reasonable. The Trustee shall make the selection from Outstanding Notes not previously called for redemption. The Trustee may select for redemption portions of the principal amount of the Notes that have denominations larger than $1,000. Notes and portions of Notes the Trustee selects shall be in principal amounts of $1,000 or a whole multiple of $1,000. Provisions of the Indenture that apply to Notes called for redemption also apply to portions of Notes called for redemption. The Trustee shall notify the Company promptly of the Notes or portions of Notes to be redeemed. If the Trustee selects a portion of a Holders Notes for partial redemption and such Holder converts a portion of the Notes, the converted portion will be deemed first to be from the portion selected for redemption. (c) In the event of any redemption in part, the Company will not be required to issue, register the transfer of or exchange any Note during a period beginning at the opening of business 15 days before any selection of Notes for redemption and ending at the close of business on the earliest date on which the relevant notice of redemption is deemed to have been given to all Holders of Notes to be so redeemed, or register the transfer of or exchange any Note so selected for redemption, in whole or in part, except the unredeemed portion of any Note being redeemed in part. (d) Section 4.3 of the Base Indenture is hereby deleted and replaced in its entirety (with respect to the Notes only and not any other series of Securities issued pursuant to the Base Indenture) with the following: The election of the Company to redeem the Notes shall be evidenced by a Board Resolution. Notice of redemption shall be given by the Company or, at the Companys request, by the
